DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-17  in the reply filed on 12/28/21 is acknowledged.  Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) a composition of blood cells. This judicial exception is not integrated into a practical application because the claim is the composition of cells per se. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
Step 1: The claims are drawn to a composition of matter. (Step 1: YES.)

Step 2A: The claims are drawn to a natural phenomenon, namely the occurrence in nature of leukocyte compositions. The instant specification describes the invention as 
For these reasons, the claimed invention does not appear to have markedly different characteristics from what occurs in nature and is a “product of nature” exception. Accordingly, the claim is directed to an exception. (Step 2A: YES.)

Step 2B: The claimed invention does not include any additional features that could add significantly more to the exception, so the claim does not qualify as eligible subject matter. (Step 2B: NO.)

Concluding the analysis, the claimed invention is drawn to a judicial exception to the statute and must be rejected as ineligible under 35 USC101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 15-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by CellPro (WO95/10291) 
	CellPro teaches a preparation of leukocytes that are separated in a fraction from erythrocytes by sedimentation (using HES and centrifugation than the leukocyte supernatant is further sedimented in dextran at 20 C.  The resultant leukocyte pellet is washed (in PBS) and ultimately resuspended or cryopreserved and resuspended (demonstrated as storage as required by claim 17).  The reference indicates that the leukocytes are separated from the rest of the blood cells indicating an apparent total reduction in erythrocytes and thrombocytes (see especially page 4).  The reference does not indicate an over 60% reduction in the number of leukocytes. (as required in claim 16).  It is noted that for a product claim per se the ultimate amount of leukocytes present would be relative to the starting amount and so the claim limitations fail to define over any pure leukocyte preparation or one with few (or really nearly any amount) of thrombocytes and erythrocytes.
	Note that MPEP § 706 states that: 
	"[w]hen the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 35 U.S.C. 102 or 35 U.S.C. 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972) ; In re Fessmann, 180 USPQ 324 (CCPA1974)."
	
	The reference anticipates the claim subject matter.
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917. The examiner can normally be reached M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657